                                          Case 5:19-cv-04312-BLF Document 127 Filed 07/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     TEVRA BRANDS LLC,                                Case No. 19-cv-04312-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                          ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                     TEVRA'S DOCUMENT REQUESTS TO
                                  10
                                                                                          BAYER HEALTHCARE
                                  11     BAYER HEALTHCARE LLC, et al.,
                                                                                          Re: Dkt. No. 121
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Tevra Brands LLC (“Tevra”) and defendant Bayer HealthCare LLC (“BHC”) ask

                                  15   the Court to resolve their dispute regarding several of Tevra’s document requests to BHC. Dkt.

                                  16   No. 121. The Court held a hearing on this matter on July 14, 2020. Dkt. No. 125.

                                  17          The Court orders as follows:

                                  18          1.        Requests Nos. 19 and 20
                                  19          Tevra’s Requests Nos. 19 and 20 seek “all organizational charts” and “all job descriptions”

                                  20   created by BHC with respect to certain job functions. Dkt. No. 121-1 at 8-9. Tevra argues that

                                  21   organizational charts and job descriptions maintained by BHC’s German co-defendants, Bayer AG

                                  22   and Bayer Animal Health GmbH, are within BHC’s possession, custody or control and should be

                                  23   produced. Dkt. No. 121 at 2-3. BHC says that it does not have possession, custody or control of

                                  24   charts and descriptions maintained by Bayer AG or Bayer Animal Health GmbH. Id. at 6.

                                  25          During the hearing, the Court observed that Requests Nos. 19 and 20 appear to be directed

                                  26   to charts and job descriptions created by BHC only and not by the two German defendants.

                                  27   Moreover, Tevra acknowledged that it could seek discovery of organizational charts and job

                                  28   descriptions directly from defendants Bayer AG and Bayer Animal Health GmbH. Accordingly,
                                          Case 5:19-cv-04312-BLF Document 127 Filed 07/16/20 Page 2 of 3




                                   1   Tevra has withdrawn its request for an order compelling production of additional documents from

                                   2   BHC as to Requests Nos. 19 and 20, and the Court finds that this dispute is moot.

                                   3          2.      Requests Nos. 27-31
                                   4          Tevra’s Requests Nos. 27-31, collectively, seek broad discovery of all documents

                                   5   regarding a proposed transaction between Elanco Animal Health, Inc. and Bayer AG. However, in

                                   6   the discovery dispute letter, Tevra advises that it principally seeks “documents produced by Bayer

                                   7   to the FTC regarding its proposed sale of the Bayer Animal Health division of the U.S. defendant

                                   8   BHC” to Elanco and “representations made” by Bayer to the FTC about the proposed sale. Id. at

                                   9   3. Tevra argues that these documents are relevant to the issue of market definition, as they likely

                                  10   include representations by Bayer and Elanco about the nature of the market for flea and tick

                                  11   treatments, which is also at issue in this action. Tevra again argues that any responsive documents

                                  12   maintained by either of the two German defendants are within the possession, custody or control
Northern District of California
 United States District Court




                                  13   of BHC, a domestic subsidiary of Bayer AG. Id. at 3-4. BHC acknowledges that it has some

                                  14   documents related to the proposed Elanco transaction but that many responsive documents,

                                  15   “including the HSR filing sought by Tevra,” are not in BHC’s possession, custody or control, as

                                  16   those documents likely are maintained by Bayer AG. BHC also objects to the breadth of Requests

                                  17   Nos. 27-31 as encompassing material that is not relevant to any claim or defense. Id. at 7-8.

                                  18          The Court concludes that representations made and documents produced by a Bayer entity

                                  19   to the FTC regarding Bayer AG’s proposed sale of the Bayer Animal Health division to Elanco are

                                  20   likely to include information relevant the definition of the market at issue in this action. However,

                                  21   Tevra has not shown that it should be permitted to obtain documents responsive to the full scope

                                  22   of Requests Nos. 27-31. In addition, Tevra has not demonstrated that BHC has the legal right to

                                  23   obtain responsive documents upon demand from Bayer AG or Bayer Animal Health GmbH. See

                                  24   In re Citric Acid Litigation, 191 F.3d 1090, 1107-08 (9th Cir. 1999) (adopting legal control test).

                                  25          Accordingly, BHC must produce only documents reflecting or constituting representations

                                  26   made and documents produced by a Bayer entity to the FTC regarding Bayer AG’s proposed sale

                                  27   of the Bayer Animal Health division to Elanco that are within BHC’s possession, custody or

                                  28   control. Documents maintained solely by Bayer AG and Bayer Animal Health GmbH are not
                                                                                         2
                                          Case 5:19-cv-04312-BLF Document 127 Filed 07/16/20 Page 3 of 3




                                   1   within BHC’s possession, custody or control. If BHC has not yet completed this production, it

                                   2   shall do so promptly. If BHC contends that any documents within the scope of this order are

                                   3   privileged or otherwise protected from disclosure, it shall provide an appropriate privilege log to

                                   4   preserve any such objections to production.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 16, 2020

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
